 


110 HRES 264 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 264 
In the House of Representatives, U. S.,

May 7, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Correctional Officers and Employees Week and honoring the service of correctional officers and employees. 
 
 
Whereas the operation of correctional facilities represents a crucial component of the criminal justice system of the United States; 
Whereas correctional personnel play a vital role in protecting the right of the public to be safeguarded from criminal activity; 
Whereas correctional personnel are responsible for the care, custody, and dignity of the human beings charged to their care; 
Whereas correctional personnel work under demanding circumstances and face danger in their daily work lives; and 
Whereas the first week of May is recognized as National Correctional Officers and Employees Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Correctional Officers and Employees Week; and 
(2)honors all correctional officers and employees for their service to their communities and States, and to the Nation. 
 
Lorraine C. Miller,Clerk.
